Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 10/19/2021, in which claims 1-20 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 9 and 19 all recites in the preamble, “A reciprocating saw comprising”, but then does not claim any blade, blade reciprocation or the intended operation of reciprocating a blade for cutting a workpiece.  It is therefore unclear what features a saw must possess or be capable of doing to be considered infringing on the preamble of a reciprocating saw.  For example, is a circular saw blade that is attached to a reciprocating chassis considered a “reciprocating saw”.   It is considered that the preamble of a reciprocating saw is a structural recitation that is ambiguous as to how the body of the claim constitutes a saw or the manner of its reciprocation. 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.   The Applicant contends that the preamble “merely gives a descriptive name to the set of limitations in the body of the claim… for instance removal or replacing “a reciprocating saw” in the preambles of claims 1, 9 and 19 would still provide the body of the claims with a structurally complete description of the invention such that one wouldn’t need to rely on any description of the preamble to understand the scope of the invention.”   
	Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785 ("[C]lear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.…Without such reliance, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." (see MPEP 2111.02) 
By naming the preamble “a reciprocating saw”, the Applicant is relying on the preamble to distinguish the area of the invention outside of any other type of tool or 
Conversely, without adding any structure to the body of the claim, if the Applicant changes “reciprocating saw” to “device”, as they argue, the claim scope broadens immensely, to include any structure with a motor, shoe and sensor that operates as claimed.   The preamble “reciprocating saw” therefore adds structure to define the claimed invention, but leaves it ambiguous as what features a saw must possess or be capable of doing to be considered infringing on the preamble of a reciprocating saw.   It is incongruent tilting, as the body of the claim does not describe a reciprocating saw. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LAURA M LEE/Primary Examiner, Art Unit 3724